TRES MESAS WIND FARM

VIII. IDENTIFICATION OF METHODOLOGICAL DOCUMENTS AND TECHNICAL ELEMENTS
SUPPORTING THE ENVIRONMENTAL IMPACT STATEMENT

VIIL.1, APPENDIXES

1.1. Articles of Incorporation of Frontera Renovable S. de R.L. de C.V.
1.2. Federal Taxpayer ID Number of Frontera Renovable S. de R.L. de C.V.
1.3. Power of attorney of legal representative and copy of official ID card

1.4. Professional license of technical responsible person for the study

Il.1. Topographic plan with premises involved

11.2. Plan with location of wind turbine corridors

1.3. Preliminary location of wind turbines for each stage of the project

1.4. Preliminary location of operation and maintenance buildings, helipads and concrete plants
11.5. Location of meteorological towers

1.6. Location of existing roads and quotes

1.7. Layout of proposal of electric transmission lines and location of substations.

IIl.1. Official communication N¢OP/143/13 dated March 15, 2013 through which the Municipality
of Llera de Canales confirms the feasibility of the Project and Official communication with location
of archeological zones near the Project

IV. 1. List of flora species for each sampling point

IV.2. List of amphibian, reptile and mammal species with potential distribution in the
Environmental System

IV.3. First Partial Report of Birds and Bats Monitoring Program in the pre-construction stage of the
"Tres Mesas" Wind Project, in the State of Tamaulipas, Mexico. Drafted by Instituto de Ecologia
A.C. (INECOL)

IV.4. Potential distribution model of monarch butterfly

V. Impacts quantification matrix

ENVIRONMENTAL IMPACT STATEMENT Vi
SPECIAL MODALITY

TRES MESAS WIND FARM

VIII.2, BIBLIOGRAPHY

Altizer, S. M., K. S. Oberhauser. 1999. Effects on the Protozoan Parasite Ophryocystis
elektroscirrha on the Fitness of Monarch Butterflies (Danaus plexippus). J. Inver. Pathol. 74:76-88

Alfonso-Mejia, A., A. Arellano-Guillermo, & L. P. Brower. 1992. Influence of Temperature, Surface
Body Moisture and Height Aboveground on Survival of Monarch Butterflies Overwintering in
México. Biotropica 24:415-419

Arriaga, L., J.M. Espinoza, C. Aguilar, E. Martinez, L. Gdmez y E. Loa (coordinadores). 2000.
Regiones terrestres prioritarias de México. Escala de trabajo 1:1 000 000. Comisidn Nacional para
el Conocimiento y uso de la Biodiversidad. México.

Arita, H. T. Leon-Paniagua L. 1993. Diversidad de mamiferos terrestres. Ciencias, No. Especial 7:12-
22

Atienza J.C, Martin |., Infante O., Valls J., Dominguez J. 2012. Directrices para la evaluacién del
impacto de los parques edlicos en aves y murciélagos. SEO/Birdlife. Madrid, Espafia

Barragan-Vazquez. M. R. 2002. Estudio preliminar de la herpetofauna en la Sierra Boca del Cerro,
Tabasco. Programa y restimenes de la VII Reunién Nacional de herpetologia. SMH. UAG pp 94.

Birdlife International [online]. Central Americas flyway. Birdlifre International factsheet. 10 pp.
<http://www.birdlife.org/datazone/userfiles/file/sowb/flyways/2
_Central_Americas_Factsheet.pdf> (24 abril de 2013)

Bolén-Lépez. J. C. 2002. Comparacidn de la herpetofauna de cuatro comunidades de la sierra de
Huimanguillo, Tabasco. Programa y resimenes de la VII Reunién Nacional de herpetologia. SMH.
UAG pp 99

Brush, T. 2009. Range expansions and new breeding records of birds in Tamaulipas, Mexico. The
Southwestern Naturalist 54: 91-96.

Buler, J. J., y F. R. Moore. 2011. Migrant-habitat relationships during stopover along an ecological
barrier: extrinsic constraints and conservation implications. Journal of Ornithology 152: $101-
$112.

Ceballos, G y Oliva G. (coords). 2005. Los mamiferos silvestres de México. FCE, CONABIO. México
986 pp.

CONANP. 2010. Monitoreo de las colonias de hibernaci6n de la mariposa monarca (Danaus
plexippus) en la Reserva de la Biosfera Mariposa Monarca disponible en
http://www.conanp.gob.mx/acciones/fichas/mariposa/info/info.pdf.

CONAPO. 2010. [ndice de Marginacién.

ENVIRONMENTAL IMPACT STATEMENT VU. 2
SPECIAL MODALITY
TRES MESAS WIND FARM

Cooper, B. A., R. H. Day, R. J. Ritchie, y C. L. Cranor. 1991. An improved marine radar system for
studies of bird migration. Journal of Field Ornithology 62: 367-377.

Drewien, R.C., W.M. Brown y D.S. Benning. 1996. Distribution and abundance of Sandhill Cranes in
Mexico 60: 270-285.

Dingle, H., Zalucki, M. P., Rochester, W. A. & Armijo-Prewitt, T. 2005. Distribution of the monarch
butterfly Danaus plexippus (L.) (Lepidoptera:Nymphalidae) in western North America. Biol. J. Linn.
Soc. 85:491-500

Fenton, M. B. 1995. National History and Biosonar Signals. En: Popper, A. N. y R. R. Fay (Eds.),
Hearing by bats. Springer-Verlag, New York, Pp:37-86.

Furuno. 2002. Operator's manual. 15" Multi-color high performance shipborne radar and ARPA.
Model FR-1500 MARK-3 series, FURUNO Electric Co. Ltd., Nishinomiya, Japan.

Flores-Villela, O., F. y P. Geréz. 1994. Biodiversidad y conservacién en México: vertebrados,
vegetacion y uso del suelo. 2 ed. UNAM

Garza-Torres, H.A. y A.G. Navarro-Sigiienza. 2002. Avifauna de la Laguna Madre de Tamaulipas.
Universidad Autonoma de Tamaulipas. Instituto de Ecologia Aplicada. Informe final SNIB-CONABIO
proyecto No. S085. México, D.F.

Garza-Torres, H.A., J.R. Herrera-Herrera, G. Escalona-Segura, J.A. Vargas-Contreras y A.G. Navarro-
Sigtienza. 2003. New bird records from Tamaulipas, Mexico. The Southwestern Naturalist 48: 707—
710.

Gauthreaux y Belser. 1999. Bird migration in the region of the Gulf of Mexico. In: Adams, NJ. &
Slotow, R.H. (eds). Proceedings of the 22nd International Ornithological Congress, Durban.
Johannesburg: BirdLife South Africa (online: http://www. int-ornith-
union.org/files/proceedings/durban/Symposium/ $33/S33.1.htm, consultado el 24 de abril 2013)

Gehlbach, F.R., D.O. Dillon, H.L. Harrell, S.E. Kennedy y K.R. Wilson. 1976. Avifauna of the Rio
Corona, Tamaulipas, Mexico: Northeastern limit of the Tropics. The Auk 93: 53-65.

Gibo, D. L., 1981. Altitudes attained by migrating monarch butterflies, Danaus plexippus
(Lepidoptera: Nymphalidae, Danainae). Atalanta: 37(1/2):143-149

Griffin, D. R. 1958. Listening in the dark. Yale University Press, New Haven.

Harmata, A. R., K. M. Podruzny, J. R. Zelenak, y M. L. Morrison. 1999. Using marine surveillance
radar to study bird movements and impact assessment. Wildlife Society Bulletin 27: 44-52.

Herman Snel. 2006. “Guia de las Mejores Practicas” en el marco de las actividades realizadas en el
Proyecto “Plan de Accion para Eliminar Barreras para el Desarrollo de la Generacién Eoloeléctrica
en México”

Kovach, W. L. 2012. Oriana — Circular statistics for Windows ver. 4.01. Pentraeth, Wales, UK.

ENVIRONMENTAL IMPACT STATEMENT Vu. 3
SPECIAL MODALITY
TRES MESAS WIND FARM

Langin, K. M., P. P. Marra, Z. Németh, F. R. Moore, T. K. Kyser y L. M. Ratcliffe. 2009. Breeding
latitude and timing of spring migration in songbirds crossing the Gulf of Mexico. Journal of Avian
Biology 40: 309-316.

Ledn-Paniagua, L., E. Garcia-Trejo, J. Arroyo-Cabrales, y S. Castafieda-Rico. 2004. Patrones
biogeograficos de la mastofauna. Pag. 469-486 en Biodiversidad de la sierra Madre Oriental (I.
Luna, J. J. Morrone, y D. Espinoza, eds.). Comisién Nacional para el Conocimiento y Uso de la
Biodiversidad, México, Distrito Federal, México.

Magurran, A. E. 1988. Diversidad ecoldgica y su medicion. Ediciones Vedra, Barcelona. pp. 200

Mabee, T. J., B. A. Cooper, J. H. Plissner, y D. P. Young. 2006. Nocturnal bird migration over an
Appalachian ridge at a proposed wind power project. Wildlife Society Bulletin 34: 682-690.

Malcolm, S. B. & Zalucki, M. P.1993. Biology and Conservation of the Monarch Butterfly (Nat. Hist.
Mus., Los Angeles)

Mcgrady, M.J., T.L. Maechtle, J.J. Vargas, W.S. Seegar y C.M. Porras-Pena. 2002. Migration and
ranging of Peregrine Falcons wintering on the Gulf of Mexico coast, Tamaulipas, Mexico. The
Condor 104: 39-48.

Martella B. M., Eduardo V. Trumper. Laura M. Bellis. Daniel Renison. Paola F. Giordano. Gisela
Bazzano y Raquel M. Gleiser. 2012. Manual de Ecologia Medicion de la biodiversidad. REDUCA
(Biologia). Serie Ecologia. 5(1): 71-115

Moreno-Valdez, A y E. Vasquez-Farias. 2005. Los mamiferos terrestres de Tamaulipas. Pp 213-219
en Biodiversidad Tamaulipeca Vol. 1 (Barrientos L.L. A. Correa S., J.V. & J. Garcia J., eds). Direccién
General de Educacién Superior Tecnoldgica- Instituto Tecnolégico de Ciudad Victoria, Tamaulipas,
México 272 pp.

INEGI. 2010. Censo de Poblacidn y Vivienda 2010.

IUCN 2012. The IUCN Red List of Threatened Species. Version 2012.1. En:
<http://www.iucnredlist.org>.

Ochoa-Ochoa, L., O. Flores-Villela, U. Garcia-Vazquez, M. Correa-Cano y L. Canseco-Marquez 2006.
Biodiversidad, distribucién, potencial, amphibia, (anfibios), anura, (ranas, sapos), 1:1000000

Poder Ejecutivo Federal, 2007. Plan Nacional de Desarrollo 2007-2012. Gobierno de los Estados
Unidos Mexicanos, Presidencia de la Republica. ISBN: 978-970-734-184-5.

Poder Ejecutivo Federal, 2008. Programa Especial de Cambio climatico 2008- 2012. Gobierno de
los Estados Unidos Mexicanos, Presidencia de la Republica.

Ramirez-Albores, J. E., M. V. Francisco y J. C. Vasquez S. 2007. Listado avifaunistico de un matorral
espinoso tamaulipeco del noreste de México. Huitzil 8: 1-10.

Rappole, J. H., E. S. Morton, T. E. Lovejoy Ill, y J. L. Ruos. 1983. Nearctic avian migrants in the
Neotropics. U. S. Fish and Wildlife Service, Washington, DC.

ENVIRONMENTAL IMPACT STATEMENT VIL. 4
SPECIAL MODALITY
TRES MESAS WIND FARM

Rappole, J. H., y M. A. Ramos. 1994. Factors affecting migratory bird routes over the Gulf of
Mexico. Bird Conservation International 4: 251-262.

Rzedowski, J. 2006. Vegetacién de México. First Digital Edition. Comisién Nacional para el
Conocimiento y Uso de la Biodiversidad, México, Distrito Federal, México.

Shackelford, C.E., E.R. Rozenburg, W.C. Hunter y M.W. Lockwood. 2005. Migration and the
migratory birds of Texas: Who they are and where they are going. Texas Parks and Wildlife. 34pp.

Shaw, D. W., y K. Winker. 2011. Spring stopover and refueling among migrant passerines in the
Sierra de los Tuxtlas, Veracruz, Mexico. Wilson Journal of Ornithology 123: 575-587.

Torres-Morales, L., D. F. Garcia-Mendoza, C. Lopez-Gonzalez y R. Mufiiz-Martinez. 2010. Bats of
northwestern Durango, México: species richness at the interface of two biogeographic regions.
The Southwestern Naturalist 55:347-362.

Vargas-Contreras Jorge A. y Hernandez-Huerta. 2001. Distribucién altitudinal de la mastofauna en
la reserva de la biosfera "El Cielo", Tamaulipas, México. Acta Zool. Mex. 82:83-109

Villa R. B. & F. A. Fernandez. 2003. Los mamiferos de México. Grupo Editorial Iberoamérica
Instituto de Biologia. UNAM. México.

Wauer, R.H. 1998. Avian population survey of a Tamaulipan scrub habitat , Tamaulipas, Mexico.
Cotinga 10: 13-19.

Wilson, D. E. 2002. Murciélagos, respuesta al vuelo. Universidad Veracruzana, Xalapa, Veracruz, pp
196.

Winker, K. 1995. Autumn stopover on the Isthmus of Tehuantepec by woodland Nearctic—
Neotropic migrants. Auk 112:690-700.

Websites consulted

[CONABIO, 2013] Comision Nacional para el Conocimiento y Uso de la Biodiversidad, 2013, Areas
de Importancia para la Conservacién de las Aves,
http://conabioweb.conabio.gob.mx/aicas/doctos/aicas.htm|

[CONABIO, 2013], Comisién Nacional para el Conocimiento y Uso de la Biodiversidad, 2013, Portal
de Geo informacién, http://www.conabio.gob.mx/informacion/gis/

[CONABIO, 2013], Comisién Nacional para el Conocimiento y Uso de la Biodiversidad, 2013,
Regiones Hidroldgicas Prioritarias,
http://www.conabio.gob.mx/conocimiento/regionalizacion/doctos/hidrologicas.html

ENVIRONMENTAL IMPACT STATEMENT VULS.
SPECIAL MODALITY
TRES MESAS WIND FARM

[CONABIO, 2013], Comisién Nacional para el Conocimiento y Uso de la Biodiversidad, 2013,
Regiones Hidroldgicas Prioritarias,
http://www.conabio.gob.mx/conocimiento/regionalizacion/doctos/hidrologicas.html

[CONANP, 2007] Comision Nacional de Areas Naturales Protegidas, 2007. [Consulta
http://sig.conanp.gob.mx/website/anpsig/viewer.htm

[GWEC, 2008] Global Wind Energy Council, 2008. Global Wind 2007 Report. Text edited by
Angelika Pullen and Steve Swayer (2° Edition. May 2008). Brussels, Belgium. [Consulta 22 de abril
de 2009] http://www.gwec.net/fileadmin/documents/test2/gwec-08-update_FINAL.pdf

POT, 2013] Periddico Oficial del Estado de Tamaulipas, 2013, http://po.tamaulipas.gob.mx/

POTDUMULL, 2013] Plan Municipal de Ordenamiento Territorial y Desarrollo Urbano, Llera ,
2013, http://seduma.tamaulipas.gob.mx/wp-content/uploads/2011/11/Plan_municipal_llera.pdf

SEMARNAT, 2013] Secretaria de Medio Ambiente y Recursos Naturales , Ordenamiento Ecoldgico,
2013, http://www.semarnat.gob.mx/temas/ordenamientoecologico/Paginas/ODecretados.aspx

SEMARNAT, 2013] Secretaria de Medio Ambiente y Recursos Naturales, Programa General de
Ordenamiento Ecoldégico, 2013,
http://www.semarnat.gob.mx/temas/ordenamientoecologico/Paginas/OrdGenTerr.aspx

SENER, 2007] Secretaria de Energia, Programa Sectorial de Energia 2007-2012. Secretaria de
Energia [Consulta 23 febrero 2009]
http://www.sener.gob.mx/webSener/res/0/Programa%20Sectorial%20de%20Energia%202007-

2012.pdf

SENER, 2013], Secretaria de Energia, Estrategia Nacional de Energia 2012-2026
http://www.energia.gob.mx/res/PE_y DT/pub/2012/ENE 2012 2026.pdf

Municipio de Llera, Tamaulipas, 2013, http://www.llera.gob.mx/transparencia.html

ENVIRONMENTAL IMPACT STATEMENT VIL. 6
SPECIAL MODALITY

